Case: 16-41081      Document: 00514406121         Page: 1    Date Filed: 03/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 16-41081
                                                                               FILED
                                                                         March 28, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
SHAWN L. DUNN,

                                                 Plaintiff-Appellant

v.

JEFFREY CATOE, Warden; STUART CALHOUN, Assistant Warden; JOHN
BECRAFT, Law Library Supervisor; CHRISTI HOISINGTON, Unit Grievance
Investigator; AKBAR SHABAZZ, Muslim Chaplain,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:15-CV-737


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Shawn L. Dunn, Texas prisoner # 1686724, filed a 42 U.S.C. § 1983
complaint, in which he alleged that he was denied freedom of religion, he was
denied the right to access the courts, and his prison grievances were
mishandled. The district court dismissed Dunn’s § 1983 claims, in part, and
granted summary judgment in favor of defendant John Becraft on Dunn’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41081     Document: 00514406121      Page: 2    Date Filed: 03/28/2018


                                  No. 16-41081

denial of access to the courts claim. The district court also denied Dunn’s
motion for the appointment of counsel. Dunn fails to present legal argument
that addresses the district court’s rulings.
      Although this court applies less stringent standards to parties
proceeding pro se than to parties represented by counsel, and liberally
construes briefs of pro se litigants, pro se parties must still brief the issues and
reasonably comply with the requirements of FED. R. APP. P. 28.               Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). The appellant’s brief must contain
an argument, with his “contentions and the reasons for them, with citations to
the authorities and parts of the record on which the appellant relies” and “for
each issue, a concise statement of the applicable standard of review.” FED.
R. APP. P. 28(a)(8)(A)-(B); see Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). General arguments that give only broad standards of review, without
citing to specific errors, are insufficient to preserve issues for appeal.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      As Dunn fails to present argument that sufficiently challenges the
district court’s rulings, he has abandoned any such challenge. See Grant,
59 F.3d at 524; Yohey, 985 F.2d at 225. This appeal is frivolous and is therefore
DISMISSED. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.
R. 42.2.   The dismissal of this appeal counts as a strike for purposes of
28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-63 (2015);
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).                Dunn is
WARNED that if he accumulates three strikes, he may not proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is under imminent danger of serious physical injury.
See § 1915(g).



                                         2